Opinion by
Judge Peters :
To establish a parol trust, the facts constituting such a trust should be specifically • and clearly set forth in the petition, and if denied *293should be proved with great certainty. In this case the evidence is very conflicting; and if it does not preponderate against the appellant, it falls far short of the clearness and certainty which in such cases is required to authorize judicial action.

James Ricketts, for appellant.


J. C. Thompson, for appellee.

Several business transactions transpired between these parties after the alleged agreement to hold the land by Moore for Clemmons, in some of which writings were executed. In one, appellant executed to appellee a mortgage on a crop of tobacco; and still the alleged agreement to permit appellee to redeem the land, the most important of all, was left in parol.
The legal title to the land was in appellant, Clemmons, or if not it was held by Gilliam, and it was subject to levy and sale under the execution. Indeed that is not questioned by the pleadings.
We have been unable to discover upon what principle appellant can be relieved.
Wherefore the judgment be affirmed.